DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.

Specification
The disclosure is objected to because of the following informalities: pgs. 81, 88, 90 and 95 discuss figs. 117-123, which are not shown in the current drawings. As best understood by the Examiner, the figures referenced should be figs. 25-31.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (U.S. 2012/0128065), hereinafter Shibahara in view of Chen et al. (Algorithm Description of Joint Exploration Test Model 5 (JEM 5)”, JVET-E1001-v2, January 2017), hereinafter Chen and further in view of Boon (U.S. 5,570,197). Chen was cited in the Applicant’s IDS dated 1/24/20.

	Regarding claims 1 and 16, Shibahara discloses an encoder which encodes a current block to be encoded in an image, the encoder comprising: 
	circuitry ([0096], claim 23 and fig. 45); and 
	memory ([0049]), 
	wherein using the memory, the circuitry ([0050] and fig. 45): 
	performs a primary transform ([0173] and fig. 3, #110) on the current block ([0154]) from residuals of the current block to primary coefficients ([0172] and fig. 12, #420); 
	(i) when the secondary transform is not to be applied ([0020], fig. 3, claims 1 and 2), calculates quantized primary coefficients by performing a first quantization on the primary coefficients (fig. 3, #140, fig. 12, #420 and claim 1) using a quantization matrix, the quantization matrix including 
	generates an encoded bitstream by encoding the quantized primary coefficients and the quantized secondary coefficients (claim 1). 
	Shibahara does not explicitly disclose determining whether a secondary transform is to be applied to the current block and generating an encoded bitstream by encoding either the quantized primary coefficients or the quantized secondary coefficients.
	However, Chen teaches determining whether a secondary transform is to be applied to the current block (Chen section p. 30, 2.4.3.1, second paragraph); and
	generating an encoded bitstream by encoding either the quantized primary coefficients or the quantized secondary coefficients (Chen section p. 30, 2.4.3.1, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibahara’s encoder with the missing limitations as taught by Chen to reduce complexity and lower processing cost as a result of not always applying the secondary transform (Chen p. 29, section 2.4.3, first paragraph).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving coding efficiency as a result of reducing complexity.


	However, Boon teaches the quantization step being common between the secondary coefficients (Boon col. 3, lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder taught by Shibahara in view of Chen with the missing limitations as taught by Boon to improving coding efficiency as a result of reducing steps in the coding process (Boon col. 2, lines 53-57).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving coding efficiency as a result of reducing complexity in the coding process.

Regarding claim 2, Shibahara in view of Chen and Boon teaches the encoder according to claim 1, 
	wherein the first quantization is a weighted (Shibahara [0109]) quantization using a first quantization matrix (Shibahara [0113], and fig. 3, #142), and 
	the second quantization is a weighted quantization using a second quantization matrix different from the first quantization matrix (Shibahara [0114] and fig. 3, #141). 

	Regarding claim 3, Shibahara in view of Chen and Boon teaches the encoder according to claim 2, 
	wherein the circuitry writes the first quantization matrix and the second quantization matrix into the encoded bitstream (Shibahara [0117] and fig. 3, #160). 


	wherein the primary coefficients include one or more first primary coefficients and one or more second primary coefficients (Shibahara fig. 3, #140), 
	the secondary transform is applied to the one or more first primary coefficients (Shibahara fig. 3, #130) and is not applied to the one or more second primary coefficients (Chen p. 30, section 2.4.3.1, paragraph 2), 
	the second quantization matrix has one or more first component values corresponding to the one or more first primary coefficients and one or more second component values corresponding to the one or more second primary coefficients (Shibahara [0023]), 
	each of the one or more second component values of the second quantization matrix matches a corresponding one of component values of the first quantization matrix (Shibahara [0109]), and 
	when the circuitry writes the second quantization matrix, the circuitry writes, into the encoded bitstream, only the one or more first component values among the one or more first component values and the one or more second component values (Shibahara [0021] and Chen 2.4.3 / 2.4.3.1). 
	The same motivation for claim 1 applies to claim 4.

	Regarding claim 5, Shibahara in view of Chen and Boon teaches the encoder according to claim 3, 
	wherein in the secondary transform, a plurality of bases which has been determined is selectively used (Shibahara [0021], [0192] and fig. 4), 
	the encoded bitstream includes a plurality of second quantization matrices corresponding to the plurality of bases (Shibahara [0021], [0192] and fig. 4), and 


	Regarding claim 6, Shibahara in view of Chen and Boon teaches the encoder according to claim 2, 
	wherein the first quantization matrix and the second quantization matrix are defined in advance in a standard (Shibahara [0229]). 

	Regarding claim 7, Shibahara in view of Chen and Boon teaches the encoder according to claim 2, 
	wherein the circuitry derives the second quantization matrix from the first quantization matrix (Shibahara [0031]). 

	Regarding claim 8, Shibahara in view of Chen and Boon teaches the encoder according to claim 7, 
	wherein the primary coefficients include one or more first primary coefficients and one or more second primary coefficients (Shibahara fig. 3, #140), 
	the secondary transform is applied to the one or more first primary coefficients (Shibahara fig. 3, #130) and is not applied to the one or more second primary coefficients (Chen p. 30, section 2.4.3.1, paragraph 2), 
	the second quantization matrix has one or more first component values corresponding to the one or more first primary coefficients and one or more second component values corresponding to the one or more second primary coefficients (Shibahara [0023]), 

	when the circuitry derives the second quantization matrix, the circuitry derives the one or more first component values of the second quantization matrix from the first quantization matrix (Shibahara [0109] and [0113]). 
	The same motivation for claim 1 applies to claim 8.

	Regarding claim 9, Shibahara in view of Chen and Boon teaches the encoder according to claim 7, 
	wherein the second quantization matrix is derived by applying the secondary transform to the first quantization matrix (Shibahara [0031]). 

	Regarding claim 12, Shibahara in view of Chen and Boon teaches the encoder according to claim 1, 
	wherein the first quantization is a weighted quantization in which a quantization matrix is used (Shibahara [0109] and [0113]), and 
	the second quantization is a non-weighted quantization (Shibahara [0020]) in which no quantization matrix is used (Shibahara [0020] and [0109]). 

	Regarding claim 13, Shibahara in view of Chen and Boon teaches the encoder according to claim 1, 
	wherein the first quantization is a weighted quantization using a first quantization matrix (Shibahara [0109]), 


	Regarding claim 14, Shibahara in view of Chen and Boon teaches the encoder according to claim 13, 
	wherein the circuitry derives the weighting matrix from the first quantization matrix (Shibahara [0032]). 

	Regarding claim 15, Shibahara in view of Chen and Boon teaches the encoder according to claim 1, 
	wherein the circuitry derives the common quantization step from a quantization parameter for the current block (Shibahara [0117] and [0109]). 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/13/21 on pgs. 8-9 of the Applicant’s Response in regard to the newly amended common quantization step limitation and Shibahara has been fully considered but are 
	The Examiner believes that the common quantization step can be taught by Shibahara [0317] under the broadest reasonable interpretation of the term “quantization step”. Under the broadest reasonable interpretation of the current claim language “quantization step”, any step related in any way to quantization is a “quantization step”. However, in an effort to advance prosecution, the Examiner has added Boon for explicit disclosure of a common quantization step for a group of coefficients. Therefore, the combination of Shibahara, Chen and Boon teaches the amended limitations of claims 1 and 16.
	The Examiner recommends adding details regarding the specific quantization steps used or incorporating claims 10 or 11 objected to above to bring the application closer to allowance. 

Applicant's arguments filed 4/13/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pg. 9-10 of the Applicant’s Response, the Applicant argues that adding Boon does not disclose a secondary transform.
	The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shibahara was already cited for a secondary transform and quantization step (fig. 3). Boon was only added to modify the quantization step to have a common quantization step (Boon col. 3, lines 17-23). Therefore, the combination of Shibahara and Boon teaches the amended common quantization step limitation above.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on p. 9 of the Applicant’s Response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is stated on pgs. 4-5 above. Further, each reference discusses video coding including a quantization step (Shibahara fig. 3, Chen Abstract, p. 29, section 2.4.3 first paragraph and Boon col. 3, lines 13-23).

In response to applicant's argument that Shibahara and Boon are not combinable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang et al. (U.S. 2005/0180500) discloses dividing by a common quantization step ([0047]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482